 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10

11    JOSEPH TORRES,                                        Case No. 3:18-cv-00252-HDM-VPC
12                        Petitioner,                       ORDER
13            v.
14    STATE OF NEVADA,
15                        Respondent.
16

17           The court denied petitioner’s application to proceed in forma pauperis and directed him to

18   pay the filing fee. ECF No. 7. Petitioner has not paid the fee within the allotted time. The court

19   will dismiss the action.

20           Reasonable jurists would not find the court’s conclusion to be debatable or wrong, and the

21   court will not issue a certificate of appealability.

22           IT THEREFORE IS ORDERED that this action is DISMISSED without prejudice for

23   non-payment of the filing fee. The clerk of the court shall enter judgment accordingly and close

24   this action.

25           IT FURTHER IS ORDERED that a certificate of appealability will not issue.

26           DATED: October 5, 2018.
27                                                                  ______________________________
                                                                    HOWARD D. MCKIBBEN
28                                                                  United States District Judge
                                                            1
